
	
		I
		112th CONGRESS
		2d Session
		H. R. 4064
		IN THE HOUSE OF REPRESENTATIVES
		
			February 16, 2012
			Mr. Mulvaney (for
			 himself, Mr. Duncan of South Carolina,
			 Mr. Wilson of South Carolina,
			 Mr. Walsh of Illinois,
			 Mr. Canseco,
			 Mr. Broun of Georgia,
			 Mr. Fincher,
			 Mr. Westmoreland,
			 Mr. Graves of Georgia,
			 Mr. Schweikert,
			 Mr. Marchant,
			 Mr. Flores,
			 Mr. Roe of Tennessee,
			 Mr. Yoder, and
			 Mr. Huelskamp) introduced the
			 following bill; which was referred to the Committee on Ways and Means, and in
			 addition to the Committee on Energy and
			 Commerce, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend the Internal Revenue Code of 1986 to repeal
		  certain tax increases.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Keeping Promises to Taxpayers
			 Act of 2012.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Repeal of employer health insurance
				mandate.
					Sec. 3. Repeal of excise tax on high cost employer-sponsored
				health coverage.
					Sec. 4. Repeal of over-the-counter drug limitation.
					Sec. 5. Repeal of increase in medical expense
				threshold.
					Sec. 6. Repeal of limitation on health flexible spending
				arrangements under cafeteria plans.
					Sec. 7. Repeal of annual fee on health insurance
				providers.
					Sec. 8. Repeal of annual fee on branded prescription
				pharmaceutical manufacturers and importers.
					Sec. 9. Repeal of excise tax on medical device
				manufacturers.
					Sec. 10. Repeal of tax on indoor tanning services.
					Sec. 11. Repeal of PCORTF and fees imposed on insured and
				self-insured health plans.
					Sec. 12. Repeal of increase in additional tax on non-qualified
				distributions from HSAs and Archer MSAs.
					Sec. 13. Repeal of tobacco product excise tax
				increase.
				
			2.Repeal of
			 employer health insurance mandate
			(a)In
			 generalChapter 43 of the Internal Revenue Code of 1986 is
			 amended by striking section 4980H.
			(b)Repeal of
			 related reporting requirementsSubpart D of part III of
			 subchapter A of chapter 61 of such Code is amended by striking section
			 6056.
			(c)Conforming
			 amendments
				(1)Subparagraph (B)
			 of section 6724(d)(1) of such Code is amended by striking clause (xxv), by
			 inserting or at the end of clause (xxiii), by striking
			 or and inserting and at the end of clause
			 (xxiv).
				(2)Paragraph (2) of
			 section 6724(d) of such Code is amended by striking subparagraph (HH), by
			 inserting or at the end of subparagraph (FF), and by striking
			 or at the end of subparagraph (GG) and inserting a
			 period.
				(3)The table of
			 sections for chapter 43 of such Code is amended by striking the item relating
			 to section 4980H.
				(4)The table of
			 sections for subpart D of part III of subchapter A of chapter 61 of such Code
			 is amended by striking the item relating to section 6056.
				(5)Section 1513 of
			 the Patient Protection and Affordable Care Act is amended by striking
			 subsection (c).
				(d)Effective
			 dates
				(1)In
			 generalExcept as otherwise provided in this subsection, the
			 amendments made by this section shall apply to months and other periods
			 beginning after December 31, 2013.
				(2)Repeal of study
			 and reportThe amendment made by subsection (c)(5) shall take
			 effect on the date of the enactment of this Act.
				3.Repeal of excise
			 tax on high cost employer-sponsored health coverage
			(a)In
			 generalChapter 43 of the
			 Internal Revenue Code of 1986 is amended by striking section 4980I.
			(b)Clerical
			 amendmentThe table of sections for chapter 43 of such Code is
			 amended by striking the item relating to section 4980I.
			4.Repeal of
			 over-the-counter drug limitation
			(a)HSAsSubparagraph (A) of section 223(d)(2) of
			 the Internal Revenue Code of 1986 is amended by striking the last
			 sentence.
			(b)Archer
			 MSAsSubparagraph (A) of section 220(d)(2) of such Code is
			 amended by striking the last sentence.
			(c)Health flexible
			 spending arrangements and health reimbursement
			 arrangementsSection 105 of such Code is amended by striking
			 subsection (f).
			(d)Effective
			 dates
				(1)DistributionsThe amendments made by subsections (a) and
			 (b) shall apply to amounts paid with respect to taxable years beginning after
			 the date of the enactment of this Act.
				(2)ReimbursementsThe
			 amendment made by subsection (c) shall apply to expenses incurred with respect
			 to taxable years beginning after the date of the enactment of this Act.
				5.Repeal of
			 increase in medical expense thresholdSection 9013 of the Patient Protection and
			 Affordable Care Act, and the amendments made thereby, are hereby repealed; and
			 the Internal Revenue Code of 1986 shall be applied and administered as if such
			 section and amendments had never been enacted.
		6.Repeal of
			 limitation on health flexible spending arrangements under cafeteria
			 plansSection 125 of the
			 Internal Revenue Code of 1986 is amended by striking subsection (i) and by
			 redesignating subsections (j) and (k) as subsections (i) and (j),
			 respectively.
		7.Repeal of annual
			 fee on health insurance providersSection 9010 of the Patient Protection and
			 Affordable Care Act is hereby repealed.
		8.Repeal of annual
			 fee on branded prescription pharmaceutical manufacturers and
			 importersEffective for
			 calendar years beginning after 2011, section 9008 of the Patient Protection and
			 Affordable Care is repealed.
		9.Repeal of excise
			 tax on medical device manufacturers
			(a)In
			 generalSubchapter E of
			 chapter 32 of the Internal Revenue Code of 1986 is hereby repealed.
			(b)Conforming
			 amendments
				(1)Subsection (a) of
			 section 4221 of such Code is amended by striking the last sentence.
				(2)Paragraph (2) of
			 section 6416(b) of such Code is amended by striking the last sentence.
				(3)The table of
			 subchapters for chapter 32 of such Code is amended by striking the item
			 relating to subchapter E.
				10.Repeal of tax on
			 indoor tanning services
			(a)In
			 generalChapter 49 of the
			 Internal Revenue Code of 1986 is hereby repealed.
			(b)Clerical
			 amendmentThe table of chapters for subtitle D of such Code is
			 amended by striking the item relating to chapter 49.
			(c)Effective
			 dateThe amendments made by this section shall apply to services
			 performed after the date of the enactment of this Act.
			11.Repeal of PCORTF
			 and fees imposed on insured and self-insured health plans
			(a)Trust
			 fundSection 9511 of the
			 Internal Revenue Code of 1986 is hereby repealed.
			(b)Insured and
			 self-Insured health plans feeSubchapter B of chapter 34 of such
			 Code is hereby repealed.
			(c)Clerical
			 amendments
				(1)The table of sections for subchapter A of
			 chapter 98 of such Code is amended by striking the item relating to section
			 9511.
				(2)The table of
			 subchapters for chapter 34 of such Code is amended by striking the item
			 relating to subchapter B.
				12.Repeal of
			 increase in additional tax on non-qualified distributions from HSAs and Archer
			 MSAs
			(a)HSAsSubparagraph (A) of section 223(f)(4) of
			 the Internal Revenue Code of 1986 is amended by striking 20
			 percent and inserting 10 percent.
			(b)Archer
			 MSAsSubparagraph (A) of section 220(f)(4) of such Code is
			 amended by striking 20 percent and inserting 10
			 percent.
			(c)Effective
			 dateThe amendments made by this section shall apply to
			 distributions made after the date of the enactment of this Act.
			13.Repeal of
			 tobacco product excise tax increase
			(a)In
			 generalEach provision of the
			 Internal Revenue Code of 1986 amended by section 701 of the Children’s Health
			 Insurance Program Reauthorization Act of 2009 is amended as such provision
			 would read if such section had never been enacted.
			(b)Floor stocks
			 refund
				(1)In
			 generalOn tobacco products and cigarette papers and tubes
			 manufactured in or imported into the United States which are removed on or
			 before the date of the enactment of this Act, and held on such date for sale by
			 any person, there shall be credited or refunded (without interest) to the
			 person who paid such tax (hereafter in this subsection referred to as the
			 taxpayer) an amount equal to the excess of the tax paid by the
			 taxpayer on the article over the amount of such tax which would be imposed on
			 such article had the article been removed on the day after the date of the
			 enactment of this Act.
				(2)Time for filing
			 claimsNo credit or refund
			 shall be allowed or made under this subsection unless claim therefor is filed
			 with the Secretary of the Treasury before the date which is 6 months after the
			 date of the enactment of this Act.
				(3)DefinitionsAny term used in this subsection which is
			 also used in section 5702 of the Internal Revenue Code of 1986 shall have the
			 same meaning as such term has in such section.
				(4)Controlled
			 groupsRules similar to the rules of section 5061(e)(3) of such
			 Code shall apply for purposes of this subsection.
				(c)Effective
			 dateThe amendments made by this section shall apply to articles
			 removed (as defined in section 5702(j) of the Internal Revenue Code of 1986)
			 after the date of the enactment of this Act.
			
